Citation Nr: 0804198	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-23 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel







INTRODUCTION

The veteran had active service from May 1968 to August 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).  The claim for service connection for Hepatitis C was 
denied in March 2004.  The case is now before the Board for 
appellate review.  


FINDINGS OF FACT

Hepatitis C was not present during service, and the currently 
diagnosed Hepatitis C did not develop as a result of any 
incident during service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110,   1131 (West 2002 and Supp. 2007); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to Service Connection for Hepatitis C

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder or 
condition, such as cirrhosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.

The veteran was diagnosed with Hepatitis C in November 1997 
as noted in a July 1998 pathology report prepared by Dr. 
Charles E. Kramer, M.D.  The veteran's service medical 
records do not contain any references to hepatitis or any 
other disorder affecting the liver.  A service dental history 
dated in February 1968 shows that the veteran specifically 
denied having ever had jaundice or hepatitis.  The report of 
a medical history given by the veteran in February 1968 for 
release from active duty shows he denied having jaundice or 
liver trouble.  The report of a medical exam conducted in 
August 1969 for the purpose of discharge from service 
reflects that the physical examination, including the 
examination of the abdomen and viscera, was normal.  
Furthermore, the veteran provided the following statement: 
"I am in great health". 

The veteran's service medical record does disclose that the 
veteran was treated for a venereal disease in October 1967.  
The record noted that the condition took place three days 
after sexual activity.  However, the only diagnosis at that 
time was for "GC Urethritis".  Hepatitis was not diagnosed 
and no symptoms of hepatitis were noted.  In February 2004, 
the veteran stated in a risk factor for hepatitis C 
questionnaire that he engaged in high-risk sexual activity.  
There is no evidence that his high risk sexual activity was 
limited to his time in service.  Moreover, there is no 
competent medical evidence showing that he currently has 
hepatitis C based on high risk sexual activity which was 
incurred in service, as opposed to any such activity after 
service.

Furthermore, the veteran's service file disclosed that his 
primary duties while on active service were that of a cook.  
It is unlikely that the veteran's duties and work environment 
as a cook would subject him to conditions where he would 
contract a Hepatitis C infection as might be the case with 
medical personnel who are exposed to blood.  Though his 
service record discloses that the veteran worked as a crewman 
from January 1969 to March 1969, no additional information 
has been disclosed as to what where his specific duties.  

The Board acknowledges Dr. Vangara's August 2003 statement: 
"It is possible he could have had this infection for 30 
years or even longer."  Dr. Sreenivas P. Vangara, M.D. is 
the veteran's private physician.  However, no medical 
evidence has been presented to substantiate Dr. Vangara's 
statements.  Furthermore, Dr. Vangara's statement did not 
specifically relate the veteran's Hepatitis C condition to 
his time in the service or to any incident during service.  
Service connection may not be based on a resort to pure 
speculation or even a remote possibility.  See 38 C.F.R. §  
3.102.  See also Slater v. Principi, 4 Vet App 43 (1993).  

The veteran puts forth the argument in a September 2004 
Statement in Support of Claim that a source of his Hepatitis 
C infection came from constant injections from needle guns 
during his time in the service.  The Board does acknowledge 
the veteran's statement pertaining to needle guns.  However, 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion that requires medical knowledge, such 
as a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski,  2Vet. App. 492, 494-5 (1992).  

As part of the record evidence, VA Fast Letter 04-13 from 
June 2004 was included.  The June 2004 letter discussed the 
relationship between injection guns and Hepatitis C.  The 
Fast Letter noted that the large majority of Hepatitis C 
transmissions could be accounted for by known modes of 
transmission such as transfusions of blood products or 
injection drug use.  The letter concludes that it is 
"biologically plausible" for an individual to become 
infected with Hepatitis C through constant exposure to 
injection guns but also states it is essential that when a 
determination is to be made for service connection that the 
report "includes a full discussion of all modes of 
transmission, and a rationale as to why the examiner believes 
the air gun was the source of the veteran's Hepatitis C."  
No medical evidence has been presented to conclude that an 
infection of Hepatitis C occurred from the injections the 
veteran received in service.  Linking the disorder to the 
claimed multiple needle sticks which reportedly occurred 
during service would be purely speculative.  No medical 
evidence has been presented from the veteran's time in 
service to show treatment for Hepatitis C and there are no 
treatment records for his condition until several years after 
the veteran's discharge from service.  The veteran has only 
presented a vague and unsupported opinion of his doctor as to 
the source of his Hepatitis C condition and as noted the 
doctor does not specifically link the current disorder to 
service.  

The veteran disclosed in the Statement in Support of Claim 
from October 2005 that he has submitted a written statement, 
a letter from the Office of Personnel Management, a letter 
from the U.S. Postal Service, and a copy of his service 
award.  These additional forms of evidence do not contain 
anything of probative value that would assist in establishing 
a service connection for the veteran's Hepatitis C condition.

After reviewing all of the evidence of record, the Board 
concludes that there is no basis for linking the Hepatitis C 
condition, which was not diagnosed until many years after 
separation from service, to his period of service.  
Therefore, the Board finds that Hepatitis C was not present 
during service, and it has not been shown that it developed 
after service as a result of any incident in service.  
Accordingly, the Board concludes that Hepatitis C was not 
incurred in or aggravated by service.

Duty to Assist

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated 
in December 2003 and April 2005 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letters adequately informed the 
veteran that he should submit any additional evidence that he 
has in his possession.  The VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without remand for further 
notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  The veteran has declined to have 
a hearing.  The veteran's representative has requested a 
remand to give the veteran an examination for the purpose 
getting a medical opinion about whether the Hepatitis C is 
related to service.  However, the remand is not warranted 
because there is nothing more than a speculative basis to 
conclude that the Hepatitis C may be related to service.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required. 

ORDER

Entitlement to service connection for Hepatitis C is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


